DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (U.S. 2019/0362557 hereinafter Lacey) in view of Shim et al. (U.S. 2018/0165437 hereinafter Shim)
	As Claim 1, Lacey teaches a method comprising: 
at an electronic device including one or more processors (Lacey (¶0101 line 2), hardware processor), a non-transitory memory (Lacey (¶0101 line 3) memory), and a plurality of input devices (Lacey (¶0545 line 4-6), gesture sensor and eye gaze sensor): 
detecting, via a first one of the plurality of input devices, a primary input directed to a first candidate virtual spatial location of the CGR environment (Lacey (¶0407, ¶0416 line 6-11), primary input (user gesture) is detected as user points to the target object/location), 
wherein the first candidate virtual spatial location is an output of an extremity tracking function based on the primary input (Lacey (¶0408 line 15-18), system detects uncertainty region for first candidate virtual spatial location); 
detecting, via a second one of the plurality of input devices, a secondary input directed to a second candidate virtual spatial location of the CGR environment (Lacey (¶0408 line 1-4), secondary input (user’s eye) is focus on the same object/location), 
wherein the second candidate virtual spatial location is an output of an eye tracking function based on the secondary input (Lacey (¶0408 line 15-18), system detects uncertainty region for second candidate virtual spatial location); and 
	Lacey may not explicitly disclose while Shim teaches:
	and a display (Shim (¶0282 line 2, fig. 22D), list screen):
	while presenting, on the display, a computer-generated reality (CGR) environment including a virtual first affordance and a second virtual affordance (Shim (¶0282 line 2, fig. 22D), list screen displays plurality of items. First and second virtual affordances are MOOD and STEP):
	determining that the first candidate virtual spatial location partially intersects with the first virtual affordance and partially intersects with the second virtual affordance (Shim (¶0282 line 5-8, fig. 22D), a touch input is applied to both item 2230a and 2230b);
	determining that the second candidate virtual spatial location partially intersects with the first virtual affordance (Shim (¶0282 line 8-11, fig. 22D), item 2230a is selected because user’s gaze direction is on the item); and
	selecting the first virtual affordance based on determining that each of the first candidate virtual spatial location and the second candidate virtual spatial location partially intersects with the first virtual affordance (Shim (¶0282 line 5-11, fig. 22D, ¶0283), a touch input is applied to both item 2230a (first virtual affordance) and 2230b (second virtual affordance). User’s gaze is directed to item 2230a. The item 2230a is selected. Item 2230b is not selected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Lacey instead be a user interface taught by Shim, with a reasonable expectation of success. The motivation would be to provide a system that “even when a touch input is wrongly input, the present invention can recognize the user’s intention based on the gaze direction and can help to execute a function suitable for the user’s intention” (Shim (¶0283)).
	
	As Claim 2, besides Claim 1, Lacey in view of Shim teaches further comprising displaying, via a display device included in the electronic device, the user-controlled spatial selector at the virtual spatial location (Lacey (¶0408 line 15-18, ¶0417 line 13-18), location of cursor or feedback is determined from a combination of converged inputs. Cursor or feedback is displayed.).  

	As Claim 3, besides Claim 1, Lacey in view of Shim teaches further comprising determining, based at least on a characteristic of the primary input and a characteristic of the secondary input, whether to use the secondary input in positioning the user-controlled spatial selector to the virtual spatial location (Lacey (¶0409 line 8-12), secondary input (eye gaze) is ignored because user diverted away from object/location). 

	As Claim 4, besides Claim 3, Lacey in view of Shim teaches further comprising, in accordance with a determination not to use the secondary input (Lacey (¶0409 line 8-12), secondary input (eye gaze) is ignored because user diverted away from object/location), setting a nominal weight for the second candidate virtual spatial location (Lacey (¶0409 line 8-12), ignoring secondary input is construed as setting weight = 0 for the input).  

	As Claim 5, besides Claim 1, Lacey in view of Shim teaches wherein the first one of the plurality of input devices obtains CGR environment data that represents the CGR environment, the method further comprising providing the CGR environment data to an extremity tracking sensor that implements the extremity tracking function (Lacey (¶0006 line 3-10), environmental factors is used to decide the intents to select or action of the user inputs). 
 
	As Claim 6, besides Claim 1, Lacey in view of Shim teaches wherein the second one of the plurality of input devices obtains CGR environment data that represents the CGR environment, the method further comprising providing the CGR environment data to an eye tracking sensor that implements the eye tracking function (Lacey (¶0006 line 3-10), environmental factors is used to decide the intents to select or action of the user inputs).  

	As Claim 7, besides Claim 6, Lacey in view of Shim teaches further comprising determining, based on the secondary input, a depth estimation according to the eye tracking function, wherein the virtual spatial location is a further function of the depth estimation (Lacey (¶0124 line 1-11), depth level is determined from eye-tracking functionality).  

	As Claim 8, besides Claim 6, Lacey in view of Shim teaches further comprising obtaining historical data associated with the eye tracking sensor, wherein the virtual spatial location is a further function of the historical data (Lacey (¶0447 line 14-22), history of sensor .  

	As Claim 9, besides Claim 1, Lacey in view of Shim teaches wherein the first and second candidate virtual spatial locations satisfy a proximity criterion with respect to each other (Lacey (¶04717 line 9-13), location of first and second input is smaller than a threshold).  

	As Claim 10, besides Claim 1, Lacey in view of Shim teaches further comprising: 
determining a first confidence level for the first candidate virtual spatial location based on characteristics of the primary input (Lacey (¶0408 line 18-23), each input is assigned a weight value. Weight value represent a confident value of the input); and 
determining a second confidence level for the second candidate virtual spatial location based on characteristics of the secondary input (Lacey (¶0408 line 18-23), each input is assigned a weight value. Weight value represent a confident value of the input); 
wherein the virtual spatial location is a further function of the first and second confidence levels (Lacey (¶0408 line 18-23), each input is assigned a weight value. Final input is calculated based on weighted first and second inputs).

	As Claim 11, besides Claim 1, Lacey in view of Shim teaches wherein CGR environment includes a plurality of virtual affordances, the method further comprising selecting a particular one of the plurality of virtual affordances based on the virtual spatial location (Lacey (¶0158 line 2-4), system tracks and interprets hand gestures for button presses).  

	As Claim 12, besides Claim 11, Lacey in view of Shim teaches wherein the plurality of virtual affordances satisfies a proximity criterion with respect to each other (Lacey (¶0255 line 10-12), plurality objects are virtual objects within a distance to the user).  

	As Claim 13, besides Claim 1, Lacey in view of Shim teaches wherein the electronic device corresponds to a head-mountable device (HMD) that includes an integrated display device (Lacey (¶0251 line 5-7, fig. 20), user wear a HMD and interacts with virtual objects).  

	As Claim 14, Claim 14 is rejected for the same reasons as Claim 1.
	As Claim 15, Claim 15 is rejected for the same reasons as Claim 5.
	As Claim 16, Claim 16 is rejected for the same reasons as Claim 6.
	As Claim 17, Claim 17 is rejected for the same reasons as Claim 7.
	As Claim 18, Claim 18 is rejected for the same reasons as Claim 9.
	As Claim 19, Claim 19 is rejected for the same reasons as Claim 10.
	As Claim 20, Claim 20 is rejected for the same reasons as Claim 1.

	As Claim 21, besides Claim 1, Lacey in view of Shim teaches further comprising, while determining that the first candidate virtual spatial location intersects with the second virtual affordance, foregoing selecting the second virtual affordance based on determining that each of the first candidate virtual spatial location and the second candidate virtual spatial location partially intersects with the first virtual affordance (Shim (¶0282 line 5-11, fig. 22D, ¶0283), a touch input is applied to both item 2230a (first virtual affordance) and 2230b (second virtual 

	As Claim 22, besides Claim 1, Lacey in view of Shim teaches wherein the first virtual affordance is proximate to the second virtual affordance (Shim (¶0282 line 5-11, fig. 22D, ¶0283), a touch input is applied to both item 2230a (first virtual affordance) and 2230b (second virtual affordance). User’s gaze is directed to item 2230a. The item 2230a is selected. Item 2230b is not selected. Item 2230a is adjacent to item 2230b and is touched by user input).

	As Claim 23, besides Claim 22, Lacey in view of Shim teaches wherein the first virtual affordance borders the second virtual affordance (Shim (¶0282 line 5-11, fig. 22D, ¶0283), a touch input is applied to both item 2230a (first virtual affordance) and 2230b (second virtual affordance). User’s gaze is directed to item 2230a. The item 2230a is selected. Item 2230b is not selected. Item 2230a is adjacent to item 2230b and is touched by user input).

	As Claim 24, besides Claim 1, Lacey in view of Shim teaches, wherein selectin the first virtual affordance is further based on determining that the second candidate virtual spatial location does not intersect with the second virtual affordance (Shim (¶0282 line 5-11, fig. 22D, ¶0283), a touch input is applied to both item 2230a (first virtual affordance) and 2230b (second virtual affordance). User’s gaze is directed to item 2230a. The item 2230a is selected. Item 2230b is not selected. Item 2230a is adjacent to item 2230b and is touched by user input).

wherein selecting the first virtual affordance occurs while determining that the first candidate virtual spatial location partially intersects with the first virtual affordance and partially intersects with the second virtual affordance (Shim (¶0282 line 5-11, fig. 22D, ¶0283), a touch input is applied to both item 2230a (first virtual affordance) and 2230b (second virtual affordance). User’s gaze is directed to item 2230a. The item 2230a is selected. Item 2230b is not selected. Item 2230a is adjacent to item 2230b and is touched by user input).
Response to Amendment
Remarks concerning rejection under 35 U.S.C. §102:
	As Lacey, Applicants argue that the reference does not disclose “determining …”. (middle of page 11 in the remarks).

    PNG
    media_image1.png
    172
    642
    media_image1.png
    Greyscale

	Applicants’ arguments are moot because new reference Shim teaches the limitation(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143